SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

912
KA 12-01679
PRESENT: CENTRA, J.P., CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                            MEMORANDUM AND ORDER

AIMAN H. ABUJUDEH, DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN N. BAUERSFELD OF
COUNSEL), FOR RESPONDENT.


     Appeal   from a judgment of the Cayuga County Court (Thomas G.
Leone, J.),   rendered April 5, 2012. The judgment convicted defendant,
upon a jury   verdict, of willful possession or transport of unstamped
cigarettes,   unlicensed operation of a motor vehicle and speeding in a
work zone.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of, inter alia, willful possession or transport of
unstamped cigarettes (see Tax Law § 1814 [c] [1]). We reject
defendant’s challenges to County Court’s exercises of discretion. The
court properly exercised its discretion in conducting the trial in his
absence (see People v Parker, 57 NY2d 136, 142). The court issued
repeated Parker warnings to defendant and, when defendant failed to
appear, it conducted a sufficient inquiry to warrant the conclusion
that his “nonappearance constituted a waiver of his right to be
present at trial” (People v Williams, 170 AD2d 968, 969, lv denied 77
NY2d 968; see People v Toomer, 272 AD2d 990, 991, lv denied 95 NY2d
872). The court also properly exercised its discretion in limiting
defendant’s cross-examination of a prosecution witness (see People v
Bryant, 73 AD3d 1442, 1443, lv denied 15 NY3d 850).

     Contrary to defendant’s contention, we conclude that the People
established a proper foundation for the admission of the cigarettes in
evidence (see People v Foley, 257 AD2d 243, 254, affd 94 NY2d 668,
cert denied 531 US 875; People v Jackson, 306 AD2d 910, 910-911, lv
denied 100 NY2d 595, reconsideration denied 1 NY3d 540), and “any
irregularities in the chain of custody went to the weight of the
evidence rather than its admissibility” (People v Washington, 39 AD3d
1228, 1230, lv denied 9 NY3d 870). Viewing the evidence in light of
                                 -2-                           912
                                                         KA 12-01679

the elements of the crime of willful possession or transport of
unstamped cigarettes as charged to the jury (see People v Danielson, 9
NY3d 342, 349), we conclude that the verdict is not against the weight
of the evidence (see People v Bleakley, 69 NY2d 490, 495). Finally,
defendant’s contention with respect to the alleged violation of his
right to seek remission of his forfeited bail is not properly raised
on the appeal from his judgment of conviction (see People v Baron, 133
AD2d 833, 834-835, lv denied 70 NY2d 929).




Entered:   October 3, 2014                     Frances E. Cafarell
                                               Clerk of the Court